Citation Nr: 0126706	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
porphyria cutanea tarda (PCT), claimed as secondary to Agent 
Orange exposure.

2.  Entitlement to an increased rating for chronic 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the White River Junction, Vermont RO, which 
denied service connection for PCT and an increased (greater 
than 30 percent) rating for chronic dermatitis.  

Although the RO has developed the issue of PCT on appeal as 
though it was an original claim for service connection, the 
Board finds that this treatment of the veteran's claim is not 
entirely appropriate.  The records show that the RO denied 
his claim for entitlement to service connection for PCT in a 
March 1994 rating decision.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  See U.S.C.A. § 7105 (West 
1991).  As a result, the veteran's current claim for 
entitlement to service connection for PCT must be considered 
a petition to reopen a prior final decision.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  Consequently, 
the issue on appeal has been restyled as set forth on the 
first page of this decision.  The Board's decision on whether 
new and material evidence has been submitted to reopen a 
claim for service connection for PCT is set forth below.  
However, the remaining claim on appeal is addressed in the 
remand following the decision.

In August 2001, a hearing was held at the RO before N. R. 
Robin, the undersigned Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

The Board further notes that in February 2001, the veteran 
filed a claim for service connection for hepatitis C, 
diabetes, and erectile dysfunction secondary to diabetes.  
These claims have yet to be adjudicated by the RO and are 
referred back to the RO for proper consideration.


FINDINGS OF FACT

1.  In a March 1994 rating decision, service connection for a 
PCT was denied; the veteran did not appeal this denial.

2.  Evidence added to the record since March 1994 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's current diagnosis of PCT is etiologically 
linked to his exposure to Agent Orange during military 
service.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied service 
connection for PCT, is final.  38 U.S.C.A. §§ 1110, 5107, 
7105(c) (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.303, 3.306, 20.1100 (2001).

2.  Evidence received since March 1994 is new and material 
and the claim for service connection for PCT is reopened.  38 
U.S.C.A. §§ 1110, 5107, 5108 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.156(a) (2001).

3.  The veteran's PCT was incurred in or the result of his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim for PCT subsequent to enactment of the VCAA, 
and the veteran and his representative have had the 
opportunity to make argument to the RO and Board since the 
enactment of the new law.  The Board determines that the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the February 2000 Statement of the Case and 
the March 2000 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the information and 
evidence necessary to substantiate the claim.

Historically, in November 1993, the veteran filed a claim for 
service connection for PCT.  By rating decision, dated March 
1994, the RO denied service connection for PCT because it was 
a constitutional or developmental abnormality.  The veteran 
did not file a timely appeal and that decision became final.  
Subsequently, in February 1999, the veteran filed a claim to 
reopen his claim for entitlement to service connection for 
PCT.  By rating decision, dated June 1999, the RO denied 
service connection for PCT.  Thereafter, the veteran filed a 
substantive appeal in February 2000.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
However, that regulatory amendment applies only to claims 
filed on or after August 29, 2001.  Because that is not the 
case here, the Board will consider the version of 38 C.F.R. 
§ 3.156(a) set forth above.  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in March 1994 included: the veteran's service 
medical records, which show treatment for athletes foot, 
ringworm, a rash on his stomach, and lesions on his foot; 
treatment records, dated October 1983 from the Togus, Maine 
VA Medical Center (VAMC) that show a diagnosis of inactive 
chronic dermatitis of the dorsal hands, suggestive of PCT; a 
February 1984 VA examination report, which shows the veteran 
had complaints of blistering and itching on his hands and 
feet; an August 1985 rating examination report, which reveals 
blisters on his hands and feet as well as scars of previous 
dermatitis; a VA treatment record, dated June 1985, where the 
veteran had complaints of scaling on his feet and blisters on 
his hands and a diagnosis of onychomycosis with tenia and a 
questionable diagnosis of PCT related to Agent Orange 
exposure; a private examination report, dated November 1989, 
by Dr. Lepage, diagnosing the veteran with, among other 
things, chronic tinea pedis and onychomycosis, further 
stating that the history of "blisters on the backs of the 
hands raises the possibility of porphyria cutanea tarda;" a 
personal hearing transcript, dated December 1989, where the 
veteran testified that he has had a history of blistering on 
the back of his hands, ankles, and feet with a repugnant 
smell, crusting, scaling, and constant itching; a VA 
examination for residuals of dioxin exposure (Agent Orange), 
dated February 1994, diagnosing the veteran with chronic 
dermatitis and clinical PCT; and an addendum to the February 
1994 VA examination, dated March 1994, diagnosing the veteran 
with chronic hand and foot dermatitis, possibly related to 
photosensitivity dermatitis of the hands, consistent with PCT 
or variegate porphyria.

In February 1999, the veteran requested that his claim for 
entitlement to service connection for PCT be reopened.  Newly 
submitted evidence since the March 1994 rating decision 
includes: a letter, dated February 1999, submitted by Dr. 
Reiss, the veteran's private physician; a VA dermatology 
examination report, dated February 1999; a VA dermatology 
examination report, dated May 1999; undated documentation 
regarding Agent Orange submitted by the veteran from an 
unknown source; a letter, dated May 1999, submitted by Dr. 
Seal, the veteran's private physician; outpatient treatment 
records, dated March 1994 to August 2001, from the White 
River Junction VA Medical Center (VAMC); a letter, dated 
March 2000, submitted by Daniel Duffy, PA-C, Chief, Special 
Programs, White River Junction VA Hospital (WRJVAH), White 
River Junction, Vermont; a VA memorandum, dated March 2000; a 
letter, dated June 2000, sent to the veteran regarding VA 
laboratory results; an Agent Orange Brief, dated August 1999, 
prepared by the Environmental Agents Service, VA Central 
Office and submitted by the veteran; documentation submitted 
by the veteran regarding a fellow serviceman who was exposed 
to Agent Orange while in the same unit as the veteran; and 
the August 2001 Board hearing transcript.

A February 1999 letter submitted by Dr. Reiss, the veteran's 
private physician, states that the veteran had been under his 
care since August 1991 for, among other things, emersion foot 
stemming from his service in Vietnam.

In February 1999, the veteran underwent a VA dermatology 
examination.  The veteran had complaints of pruritus, 
decreased sensation of the fingers and toes with difficulty 
in flexing his right great toe.  Upon physical examination of 
the veteran's feet, the examiner found bilateral marked tinea 
pedis, including onychomycosis.  The tinea pedis was 
significant for dry, cracked callus of the balls of the feet 
and heels with multiple cracks on both feet that bled with 
ambulation.  The examiner diagnosed the veteran with 
bilateral tinea pedis and onychomycosis.  The examiner also 
added that the veteran: 

was previously seen for PCT in 1994 and 
denied on appeal in the same year.  He 
asked me to briefly examine his back and 
chest, and there are multiple areas of 
seborrheic keratosis as well as 
erythematous macular lesions.  He had a 
ruptured vesicle over the second 
metacarpal head of the left hand and 
multiple scars of bilateral hands, dorsal 
aspect.

In May 1999, the veteran underwent another VA dermatology 
examination.  The veteran had complaints of ongoing pruritus, 
tenderness, and edema of the feet with scaling, fissures, 
bleeding, and occasional vesicles that get worse in summer 
months.  Furthermore, the veteran stated that he had 
occasional vesicles on the dorsal aspects of the hands and 
feet that began as an edematous pruritic area before 
developing into a clear fluid filled vesicle, which 
spontaneously ruptured and occasionally bled before crusting 
over.  The veteran did not have photosensitivity or 
photophobia.  The examiner stated that the results of the 
urine carboxyporphyrine test done in March 1994 did not 
support a diagnosis of PCT.  Upon physical examination, the 
examiner found a clear filled vesicle on the veteran's left 
hand, no bullae, scarring, or milia on the veteran's hands, 
feet, or nose.  No scleroderma-like changes were found on the 
face, neck, or trunk.  There was no heliotrope, 
heterotrichosis, or brown hyper-melanosis.  The veteran's 
feet had moccasin distribution erythema with fine white 
scaling and hyperkeratosis of plantar surfaces with fissures 
at the heels.  The examiner diagnosed the veteran with tinea 
pedis and stated there were no clinical signs of PCT.

A letter submitted by Dr. Seal, dated May 1999, states that 
physical examination of the veteran revealed three eroded 
lesions on the veteran's hands with eschars.  There were no 
bullae, no scars, or evidence of skin fragility in this area.  
The examiner did not find hypertrichosis or 
hyperpigmentation.  On the veteran's feet, he did show 
erythema with diffuse scale on the plantar surfaces and nail 
plate dystrophy.  In conclusion, Dr. Seal stated:

I could not find extensive cutaneous 
support for porphyria cutanea tarda but 
it may simply be fairly inactive at this 
point in time.  He evidently has had a 
biopsy and lab work to support this 
diagnosis though I am not sure of the 
dates of this.  In regard to his feet, I 
think [the veteran] has chronic fungus 
and onychomycosis.

Treatment records from the White River Junction VAMC, dated 
March 1994 through August 2001, in general, show treatment 
for recurrent heel fissures and calluses, onychomycosis, and 
tinea pedis.  More specifically, in a May 2000 treatment 
note, two excopriated blisters were found on the right dorsum 
and one of the left.  The examiner diagnosed the veteran with 
PCT and recommended solar avoidance.  Likewise, in a February 
2001 treatment note, the examiner noted the veteran had two 
problems that were originally thought to be one: PCT and 
tinea of the feet.  Increased levels of uroporphyrin and 
coproporphyrin were found in the veteran's urine.  The 
examiner further stated that the PCT could be related to 
Agent Orange.  Furthermore, an August 2001 treatment note 
states:

[The veteran] has a diagnosis of 
Porphyria Cutanea Tarda based on skin 
findings of fragility and blisters on sun 
exposed areas and laboratory confirmation 
of increased uro and coproporphyrins in 
urine.  Based on this diagnosis he is 
undergoing phlebotomy treatments monthly 
and is taking part in porphyria research 
under the supervision of Dr. Sinclair.  
Thus [the veteran] has PCT and Agent 
Orange guidelines support a relationship 
of PCT to Agent Orange.

In the March 2000 letter, Daniel Duffy, PA-C, Chief, Special 
Programs, WRJVAH, stated that after reviewing the data and 
March 1994 rating decision:

I feel it is as likely as not that [the 
veteran's] PCT is related to his 
experience and exposure to Agent Orange 
(Dioxin) in Vietnam 1966.  As PCT has a 
genetic predisposition which is 
exacerbated by Dioxin exposure I feel 
strongly that this is the case with [the 
veteran].  

A June 2000 letter, sent to the veteran regarding VA 
laboratory results, states that his most recent urine 
analysis was positive for porphyrins.

At the time of  the August 2001 Board hearing, the veteran 
testified that he had symptoms of PCT continuously since 
1966, but that it went undiagnosed.  The veteran stated that 
he suffers from blisters on the back of his hands and feet 
that bleed, with a repugnant smell.  He also complained of 
sweating and nervousness.  He further testified that he had 
various dermatological disabilities in service that were 
treated often on a daily basis.  Currently, he stated that it 
does affect his day-to-day life and has gotten progressively 
worse resulting in a regimen of blood testing and phlebotomy 
treatments.

This newly submitted evidence, to specifically include the 
March 2000 letter submitted by Daniel Duffy, the June 2000 VA 
letter regarding the veteran's urinalysis results, and the 
August 2001 outpatient treatment note, were not previously of 
record and the information contained therein cannot be said 
to be redundant, since no previous examiner since service had 
provided an opinion regarding the relationship of currently 
diagnosed PCT to service.  Therefore, the Board finds that 
the new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim and the 
claim for service connection for PCT is reopened.

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must decide 
whether the veteran will be prejudiced in any way by its 
consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has presented his arguments by submission of personal 
documentation and by testifying at the Board hearing in 
August 2001.  In view of the opportunity to present his 
contentions and evidence on the underlying claim, and of the 
outcome of the decision, the Board concludes that the veteran 
will not be prejudiced by its consideration of the underlying 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, a veteran, who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam era and has one of the diseases listed at § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of § 3.307(a)(6) are met, even 
though there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Additionally, the diseases listed at 38 C.F.R. § 3.309(e) 
(2001) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that even though the veteran has Vietnam 
service and a disability subject to presumptive service 
connection, he does not meet the requirements of 3.307(a)(6) 
requiring that the PTC manifest itself to a degree of 10 
percent or more within a year after the last date on which he 
was exposed to a herbicide agent during service.  Therefore, 
the veteran is not entitled to presumptive service connection 
for a disability associated with exposure to certain 
herbicide agents.  Nevertheless, service connection for 
residuals of exposure to Agent Orange also may be established 
by showing that a disorder resulting in disability or death 
is, in fact, causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

In this case, the veteran has a history of dermatological 
disabilities since service.  Although, in the past, medical 
examinations have found no clinical diagnosis of PCT, the 
June 2000 VA letter to the veteran, and a May 2001 VA 
outpatient treatment note, state that the veteran had 
increased levels of uroporphyrin and coproporphyrin in his 
urine.  Likewise, the May 2001 treatment note further states 
that the veteran's PCT could be related to Agent Orange 
exposure.  Moreover, the August 2001 treatment note states 
that the veteran's PCT, based on skin findings of fragility 
and blisters on sun exposed areas and laboratory confirmation 
of increased "uro" and coproporphyrins in the urine, and 
Agent Orange guidelines "support a relationship of PCT to 
Agent Orange."  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107.  The Board finds that the 
evidence that the veteran's PCT is related to Agent Orange 
exposure during his service is at least equal to the evidence 
against the claim.  Therefore, the Board grants service 
connection for the veteran's PCT.


ORDER

The veteran has filed a reopened claim for service connection 
on the basis of new and material evidence.  His claim for 
service connection for porphyria cutanea tarda, secondary to 
Agent Orange exposure, is granted.  With respect to these 
issues, the appeal is allowed.  


REMAND

The veteran also contends that he is entitled to an increased 
(greater than 30 percent) rating for chronic dermatitis.  
Specifically, at the August 2001 Board hearing, the veteran 
testified that his feet scale to the point they blister and 
the skin comes off in pieces and becomes very repugnant.  He 
further stated that because the dermatitis has gotten worse, 
he often needs the assistance of a cane to walk.  The veteran 
also has complaints of recent discoloration on his feet and 
ankles, and as they becomes more infected, the smell 
increases.

As stated above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the VCAA, a remand of this 
issue is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

The United States Court of Appeals for Veterans Claims has 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  In this case, the most recent VA examinations, dated 
February and May 1999, do not specifically address chronic 
dermatitis or its manifestations in relation to the veteran's 
other dermatological disabilities. Based on the medical 
evidence, the Board deems it necessary for the veteran to 
undergo a VA dermatology examination in order to determine 
the nature and severity of the veteran's chronic dermatitis.  
The Court has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  All relevant outstanding medical 
records must be obtained prior to examination.

Likewise, the veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
may well result in a denial of his claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for chronic 
dermatitis since 1998.  After obtaining 
the necessary releases, the RO should then 
contact the named medical providers and 
request copies of all previously 
unobtained medical records.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.  

3.  Thereafter, the RO should schedule the 
veteran for a VA dermatology examination 
to ascertain the nature and severity of 
the manifestations the veteran experiences 
as a result of the chronic dermatitis.  

? The examiner should distinguish 
those manifestations resulting 
from chronic dermatitis versus 
those manifestations resulting 
from PCT or any other diagnosed 
dermatological disability.  
Likewise, should such 
manifestations overlap, an 
explanation should be given 
discussing such.

? If the examiner is unable to 
distinguish the manifestations of 
all the veteran's dermatological 
disabilities, a detailed 
explanation should be given 
stating such reasons.  

? The examiner should thoroughly 
review the claims folder and a 
copy of this Remand in 
conjunction with the examination.  

? Any necessary special studies 
should be performed and all 
pertinent clinical findings 
should be reported in detail.  

? The examiner should provide 
supporting rationale for all 
opinions expressed.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 



